DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, within the data layer providing data services to external client applications: receiving a first plurality of arriving data values during a limited time period [T] from one or more of the external client applications; for each of the first plurality of arriving data values, performing a write operation to the data store during the limited time period [T]; the write operation comprising, for a particular arriving data value: (i) creating two tokenized versions of the particular arriving data value, one tokenized version created from the particular arriving data value using a current key and another tokenized version being created from the particular arriving data value using a previous key, the current and previous keys being different; and, (ii) storing both of the tokenized versions in the data store rather than the particular arriving data value, rather than the arriving data value; rotating keys after the limited time period [T], wherein said key rotation comprises: discarding the previous key, retaining the current key, and obtaining a new key, the new key being different from the previous and current keys; and, after the key rotation, performing the write operation for each of a second plurality of 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498